Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 10/31/2019.
Claims 1-20 are pending and presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 16-20 are objected to because of the following informalities:  the term “The computer readable medium” should be replaced with “The non-transitory computer readable medium” to be in consistent with claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding claim 1, the claim recite a system comprising an access network element comprising a pattern database and a scheduling mechanism. It is unclear what the scheduling mechanism entails and therefore, the structure for the mechanism cannot be determined. Without particular structure, the metes and bounds of the claim cannot be determined. Therefore, the claim is indefinite. Claim 8, 15 are rejected for same reason. Claims 2-7, 9-14, 16-20 are rejected as depending from rejected independent claims. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter. 
Regarding claim 1, initially, the claim fails to fall into any of the four enumerated categories of 35 USC 101 as set forth above. 
Although the claim recites “system”, the claim actually lacks the necessary physical structure/hardware to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. 

As such, the claim fails to fall within a statutory category. They are, at best, functional descriptive material per se.
Claims 2-7 are rejected for same reason, as they fail to further include necessary physical structure/hardware to constitute a machine. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2012/0099543 A1).

Regarding claims 1, 8, 15, As best understood, Yang discloses a system comprising: 

a pattern database configured to store a Machine-Type Communications (MTC) reservation pattern that defines at least one MTC-On interval where MTC is allowed, and defines at least one MTC-Off interval where MTC is prohibited (see par. 0037, 0041, 0044, 0069, 0073 and fig. 6); and 
a scheduling mechanism configured to identify the MTC reservation pattern from the pattern database (see fig. 8, par. 0006, 0031, 0037, 0041, 0069); 
during an MTC-On interval of the MTC reservation pattern, the scheduling mechanism is configured to receive preambles for random access procedures from MTC devices, and to perform the random access procedures for the MTC devices in response to the preambles (see par. 0042, 0054, 0071); 
the scheduling mechanism is configured to detect a transition from the MTC- On interval to a next MTC-Off interval in the MTC reservation pattern, and to determine whether the random access procedures for the MTC devices will complete before the transition (see par. 0045); 
the scheduling mechanism, responsive to a determination that the random access procedures for the MTC devices will not complete before the transition, is configured to initiate modification of the MTC reservation pattern (see par. 0045, 0077, 0095).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Xu et al. (US 2014/0050170 A1).

Regarding claim 2, 9, 16, Yang fails to disclose but Xu discloses the system wherein modification of the MTC reservation pattern includes: extending the MTC-On interval into the next MTC-Off interval until the random access procedures for each of the MTC devices are complete (see fig. 6-7, par. 0024-0027). 

The motivation for doing so would be to allow completing the procedure. 

Regarding claim 3, 10, 17, Yang fails to disclose but Xu discloses the system wherein modification of the MTC reservation pattern includes: truncating the next MTC-Off interval, and reallocating a truncated portion of the next MTC-Off interval as another MTC-On interval (see fig. 6-7, par. 0024-0027).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include truncating the next off interval and reallocating a truncated portion of the off interval as described by Xu. 
The motivation for doing so would be to allow completing the procedure. 

Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Yi et al. (US 2009/0316638 A1).

Regarding claim 6, 13, 19, Yang discloses the system wherein: during an MTC-Off interval of the MTC reservation pattern, the scheduling mechanism is configured to receive preambles for random access procedures from the MTC devices, and to postpone the random access procedures for the MTC devices (see par. 0090-0095).
Additionally, Yi discloses that during a time interval if a procedure cannot be completed, postponing the procedure for during a second time interval (see fig. 8). 

The motivation for doing so would be to reschedule the RACH procedure during ON time interval, such that power savings for UE could be maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu et al. (US 20150029921 A1) – describes coordination of DRX and preamble timing between BS and mobile terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466